DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 01 November 2021 has been entered. Claims 21 and 46-47 have been amended. Claims 22-45 are as previously presented. Claims 1-20 have been canceled. No claims have been added. Therefore, claims 21-47 are currently pending in this application.
Claim Objections
Claims 46-47 are objected to because of the following informalities: lines 3-4 . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-23, 26-29, 36, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al. (2014/0060546 A1) in view of Centen (2010/0228165 A1; hereinafter Centen‘165) and Kelly et al. (5,738,637 A).
	Regarding claim 21, Pino discloses a method for delivering cardiopulmonary resuscitation (CPR) chest compressions to a patient by a rescuer, the method comprising: positioning an anterior segment (petal member 304) of a resilient wrap-around structure (see Figure 3; care unit 300) comprising a first sensor (sensor component 312) on a sternum of the patient (sensors 312 on petals 304 that are wrapped around the patient, so would include being on the sternum), such that at least a portion of an interior surface of the anterior segment 304 is secured to the patient's chest (an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved into a closed position, see fig. 8 and para. [0051], lines 1-5, and para. [0080], lines 2-4); positioning a posterior segment (back member 302) of the resilient wrap-around structure (300) comprising a second sensor on a back of the patient (sensor 312 also provided on posterior segment 302); providing chest compressions to the patient such that the first sensor moves in fixed relation with the sternum of the patient and the second sensor moves in fixed relation with the back of the patient during the chest compressions (while providing emergency CPR to the patient, the first sensor and second sensor would have to move in relation to the sternum and back, respectively; see [0048], lines 6-7); and actively decompressing of the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a 
Pino is silent to the sensors being motion sensors, and the first motion sensor and second motion sensor being configured to generate a first and second motion signal.  
However, Centen‘165 teaches a device for monitoring CPR compressions (see Figure 4) using a first motion sensor (10, compression unit) on the sternum of the patient (compression unit placed on the chest of the patient; see para. [0058], lines 5-6) and a second motion sensor (9, surface sensor) on the back of the patient (surface unit 9 placed under patient, i.e. behind the back, shoulder or neck; see para. [0058], lines 3-5), and the first and second motion sensor being configured to generate a first and second motion signal (compression unit moves in accordance with chest of patient and is used to determine a relative measurement based on the motion or displacement between the surface and the chest and surface unit moves with surface to determine a relative measurement based on the motion or displacement between the surface and the chest; see para. [0058], lines 9-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Pino’s wrap-around structure with a first motion sensor and second motion sensor, as taught by Centen‘165 to accurately determine compression parameters of the CPR being performed (see Centen‘165 para. [0058], lines 19-23).

However, in figures 2 and 16 Kelly teaches that an interior surface of an anterior segment 92 is secured to the patient's chest by adhering to the patient's chest by an adhesive surface 500 on a portion of the interior surface of the anterior segment 92 (the anterior segment 92 includes an adhesive surface 500 that is used to secure the anterior segment 92 to the patient’s chest during chest compressions, see col. 4 lines 40-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior surface of the modified Pino anterior segment with an adhesive surface such that the portion is adhered to the patient’s chest, as taught by Kelly, to allow the anterior segment to be more securely attached to the patient’s chest during CPR compressions, see col. 4 lines 44-46 of Kelly.
After the modification of Pino with Kelly, the modified Pino device discloses actively decompressing of the chest by the resilient wrap-around structure after each chest compression (the device is suitable for performing emergency CPR such that the user actively performs compression cycles on the patient, see para. [0048] of Pino, the anterior segment 304 is positioned over the chest of the patient, see para. [0048] of Pino, and the interior surface of the anterior segment 304 including the adhesive surface, see col. 4 lines 40-46 of Kelly, adheres to the anterior segment to the chest of the patient. Additionally, Pino discloses that the base member can be made of a 
	Regarding claim 22, the modified Pino has everything as claimed, but is silent to operating an associated control system, comprising a processor and a memory, configured to receive the first motion signal and the second motion signal. 
However, Centen‘165 teaches operating an associated control system (13, base unit) with a processor and a memory (a memory for data storage and a processor interface; see [0075], lines 12-14) that receives the first motion signal and second motion signal (base unit 13 includes a feedback component that is separate from the two sensors 9 and 10 and processor; see [0075], lines 3-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino’s device with a control system and operating the device with the control system, as taught by Centen‘165, to monitor the chest compressions.

	Regarding claim 26, the modified Pino discloses inputting information related to a size of the patient into the associated control system (Centen‘165: by placing the two units 9 and 10, the processor can determine the distance between the two and estimate the patient’s body size; see [0091], lines 13-16).
	Regarding claim 27, the modified Pino discloses the associated control system determines a size of the patient in response to receiving an indication from the rescuer that the wrap-around structure is disposed about the patient (Centen‘165: by placing the two units 9 and 10, the processor can determine the distance between the two and estimate the patient’s body size; see [0091], lines 13-16).
	Regarding claim 28, the modified Pino discloses selecting an appropriate size of the wrap-around structure (Pino: the structure 100 can be wrapped around the patient and modified by a caregiver based on the patient’s size; see [0051], lines 5-9).
	Regarding claim 29, the modified Pino discloses adjusting the wrap-around structure in response to a determination of a size of the patient (Pino: the structure 100 can be wrapped around the patient and modified by a caregiver based on the patient’s size; see [0051], lines 5-9).
	Regarding claim 36, the modified Pino discloses the wrap-around structure is biased to an open configuration (see Pino Figure 1: the structure is open until it is wrapped around the patient). 

	Regarding claim 44, the modified Pino discloses the first motion sensor and second motion sensors are velocity sensors (Centen‘165: both signal component and reference component can be a motions sensor, like a velocity sensor; see [0059], lines 1-3).
	Regarding claim 45, the modified Pino discloses the first motion sensor is a magnetic field sensor (Centen‘165: signal component in compression unit 10 can be an electromagnetic field detector; see [0065], lines 7-9) and the second motion sensor is a magnetic field generator (Centen‘165: reference component in surface unit can be an electromagnetic field generator; see [0065], lines 6-7).
Regarding claims 46-47, the modified Pino method discloses everything as claimed including positioning the anterior segment of the resilient wrap-around structure such that at least the portion of the interior surface of the anterior segment is secured to the patient's chest at least in part by the being adhered to the patient’s chest by an adhesive surface on the at least the portion of the interior surface of the anterior segment (Pino: an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved .
Claims 24, 25, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Centen‘165 and Kelly et al. as applied to claim 23 above, and further in view of Centen et al (2012/0083720 A1; hereinafter Centen‘720).
	Regarding claim 24, the modified Pino discloses the associated control system provides feedback (Centen‘165: base unit 13 includes a feedback component 12; see [0075], lines 3-12), but is silent to the feedback being based on the depth of chest compression or the release parameter indicative of active decompression. 
However, in figure 1 Centen‘720 teaches a system that measures the depth of chest compression (see para. [0032]) and provides feedback (feedback signal may be outputted based on the net compression depth; see para. [0048], lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s control system to provide feedback based on the depth of chest compression, as taught by Centen‘720, to better assist the rescuer delivering CPR.
	Regarding claim 25, the modified Pino discloses modifying delivery of the chest compressions based upon the feedback (Centen‘720: rescuer warned to adjust the force or timing of the CPR chest compressions; see para. [0048], lines 10-11).
	Regarding claim 37, the modified Pino discloses the feedback provides an indication to the rescuer to adjust one or more parameters of the chest compressions 
	Regarding claim 38, the modified Pino discloses the one or more parameters includes a rate of the chest compressions (Centen‘720: rescuer warned to adjust the timing of the CPR chest compressions, and timing of the compressions would be the rate; see para. [0048], lines 10-11).
	Regarding claim 39, the modified Pino discloses the feedback includes a positive advisory in response to chest compressions that are adequate desired chest compression goals (Centen‘720: if the measured net CPR chest compression is within a desired range, a green light may be shown; see para. [0048], lines 4-6).
	Regarding claim 40, the modified Pino the feedback includes a negative advisory in response to chest compressions that are inadequate or too excessive compared to desired chest compression goals (Centen‘720: if a measured net CPR chest compression is too light to be effective or too strong to be safe for the patient, a red light may be flashed on the top device, or an auditory tone or voice may be generated to warn the rescuer; see para. [0048], lines 7-10).
	Regarding claim 41, the modified Pino discloses the desired chest compression goals are based on a determined size of the patient and a chest compression depth (Centen‘165: suitable compression depth based on an estimated patient’s body size; see para. [0091], lines 10-11).
	Regarding claim 42, the modified Pino discloses the feedback includes visual prompts and audio prompts (Centen‘720: visual and/or auditory signal as feedback signal; see para. [0048], lines 3-4)
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Centen‘165 and Kelly et al. as applied to claim 21 above, and further in view of Bowes (2008/0300518 A1).
	Regarding claim 30, the modified Pino has everything as claimed, but is silent to providing chest compressions to the patient comprises holding the anterior segment and the posterior segment in fixed relation to the body of the patient by thumbs and fingers of the rescuer during the chest compressions. 
However, in figure 2C Bowes teaches a method of performing CPR that includes wrapping a rescuer’s hands around the chest of a patient, when the patient is an infant (see para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified Pino’s method of delivering chest compressions to include wrapping a rescuer’s hands around the best of the patient, as taught by Bowes, to perform CPR on an infant. When the rescuer is performing Bowes’ method of performing CPR while using the modified Pino’s wrap-around structure, the rescuer’s hands would be holding the posterior segment in fixed relation with the body of the patient by the fingers and thumbs of the rescuer.
	Regarding claim 31, the modified Pino has everything as claimed, but is silent to providing chest compressions to the patient comprises placing hands of the rescuer around a thorax of the patient such that thumbs of the rescuer are over the sternum of the patient and onto the anterior segment of a wrap-around structure and fingers of the rescuer are on the back of the patient and positioned on the posterior segment of the wrap-around structure. 

	Regarding claim 32, the modified Pino has everything has claimed, but is silent to providing chest compressions to the patient includes squeezing a thorax of the patient with thumbs pressing on the sternum of the patient to push the sternum toward a spine. 
However, in figure 2C Bowes teaches a method of providing chest compressions that includes squeezing the thorax of the patient with the thumbs pressing on the sternum of the patient to push the sternum toward the spine (if the rescuer places the two thumbs on the chest of the patient, and then starts to compress, it would squeeze the thorax and push the sternum towards the spine; see Figure 2C as a diagram of hand placement and para. [0037], lines 9-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s method of delivering chest compressions to include 
	If in doubt about the modifications above regarding claim 30-32, the placement of the thumbs and fingers of the rescuer is considered an obvious design choice because it would have been obvious to rearrange the placement of the thumbs and fingers, depending on the size and needs of the patient. 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Centen‘165 and Kelly et al. as applied to claim 21 above, and further in view of Sullivan et al (2014/0107541 A1).
	Regarding claims 33, the modified Pino has everything as claimed, including positioning the anterior segment and the posterior segment (see Pino Figure 1, where segments are positioned around ‘patient’), is silent to providing an input to the associated control system to indicate that the anterior segment and the posterior segment are in contact with the patient. 
However, Sullivan teaches a system with a defibrillator-monitor where two electrodes provide an input to the control system to indicate they are in contact with the patient (a person’s signal can be detected between electrodes 304, 308 and can also detect whether they have been disconnected from the person, indicating they are not in contact with the patient; see para. [0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino’s control system to receive an input, as taught by Sullivan, to ensure the device is connected to the patient for monitoring. 

However, Sullivan discloses a defibrillator-monitor that is a control system that includes one or more input devices for receiving input from the rescuer (defibrillator includes user interface that includes controls for discharger circuit; see para. [0077], lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino’s control system with the defibrillator, as taught by Sullivan, to also defibrillate a patient in emergency situations.
Regarding claim 35, the modified Pino discloses the one or more input devices includes a keyboard (Sullivan: interface 370 may include controls, like keyboards; see para. [0077], lines 7-8). 
Response to Arguments
Applicant's arguments, see the remarks filed 01 November 2021, have been fully considered but they are not persuasive. 
On page 7, lines 22-24, the applicant argues that “as described in the first line of the Detailed Description of Pino et al., at paragraph [0046], Pino et al. is directed, quite differently, to a care unit for providing a comfortable environment defining proper developmental positioning for a patient such as a neonate”.
However, in figures 3 and 8 Pino discloses that the resilient wrap-around structure 300 is designed to hold an infant and further that the resilient wrap-around structure 300 is configured to be in a closed position, see fig. 8, where the resilient 
On page 8, lines 8-11 and lines 22-28, the applicant argues that “There is no indication in Pino et al. of petal member 304, nor any other portion of any care unit, being adhered or secured to the patient. Rather, by contrast, Pino et al. discusses receiving or providing access to the patient or a portion of the patient … Pino et al. does not disclose various features set forth in claim 21 as pending, including, among other things, positioning an anterior segment of a resilient wrap-around structure such that at least a portion of an interior surface of the anterior segment is adhered to the patient's chest, nor actively decompressing the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a release phase of a chest compression cycle and hasten expansion of the patient's chest during the release phase”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785